Citation Nr: 0510730	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-13 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  He died in October 1993 at the age of 40 from 
acquired immunodeficiency syndrome (AIDS).  The appellant is 
the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in July 2001 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in October 1993 with the cause of death 
listed as AIDS.  There were no conditions listed as 
contributing to his death.

2.  The RO denied service connection for the cause of the 
veteran's death by decision dated in August 1995.   

3.  The RO's August 1995 decision represents the last final 
disallowance of entitlement to service connection for the 
cause of the veteran's death on any basis.  

4.  Evidence received subsequent to the RO's August 1995 
decision, including VA outpatient treatment records, 
financial information, and the appellant's written statements 
in an attempt to reopen the claim for service connection for 
the cause of the veteran's death, does not bear directly and 
substantially on the issue of entitlement to service 
connection for the veteran's cause of death.


CONCLUSION OF LAW

The evidence received subsequent to the RO's August 1995 
decision denying the claim of entitlement to service 
connection for the cause of the veteran's death is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that she has submitted 
new and material evidence to reopen her claim, and that this 
evidence is sufficient to establish service connection for 
the cause of the veteran's death.  After a review of the 
evidence, the Board finds that the evidence is not new and 
material and the claim is denied.

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the appellant's claim (filed in November 1998).

The veteran died in October 1993, with the cause of death 
listed as AIDS.  There were no other causes listed as 
contributing to his death.  He was 40 years of age.  In 
August 1995, the RO denied a claim for service connection for 
the cause of the veteran's death.  In November 1998, the 
appellant filed the current claim.

In support of her claim, the appellant submitted various 
written statements, including a statement disagreeing with 
the RO's denial, and VA outpatient treatment records.  Also, 
of record is a Certificate of Death.  She contends, in 
essence, that her husband contracted AIDS as a result of his 
service-connected schizophrenia.  The threshold question is 
whether this evidence is "new" and "material."  

First, the Board finds that the Certificate of Death is not 
"new" as it was associated with the claims file at the time 
of the August 1995 denial.  Next, multiple VA outpatient 
treatment records were associated with the claims file, but 
most appear to be duplicative of those already considered.  
Moreover, there is no evidence in any of the medical records 
establishing a relationship between the veteran's psychiatric 
disability and his cause of death.

The other non-related evidence associated with the claims 
file, including request for a waiver and associated 
documentation and prescription profiles for the appellant and 
her children, are not material to the claim regarding service 
connection for the cause of the veteran's death.  Finally, 
the appellant has offered her written statements that AIDS 
was caused by the veteran's service-connected psychiatric 
disability.  However, this evidence is essentially the same 
assertion that the appellant has made all along, which was 
considered and rejected in the RO's August 1995 decision.  As 
such, it is essentially duplicative of evidence previously 
submitted.

In sum, as the Board has found that the evidence submitted 
since the RO's August 1995 denial is neither new nor 
material, the claim for service connection for the cause of 
death must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in July 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the appellant in July 
2004.  The appellant has been provided every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices. 

The July 2001 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  The 
appellant was notified of the need to give to VA any evidence 
pertaining to her claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the July 
2004 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the July 2001 notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized treatment 
records have been requested or obtained.  

In addition, the appellant asserts that the veteran was 
treated at MEPSI Medical Center.  The RO sent her a due 
process letter in April 2003.  In it, she was told that VA 
would assist her in obtaining any medical records that would 
support her claim.  She was instructed to contact the MEPSI 
Medical Center or sign a release form (which was included) so 
that VA could request the evidence.  However, to date, there 
has been no reply and those records have not been obtained.

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given the nature of the appellant's claim, no examination is 
needed.   Further, there is no indication that a medical 
opinion is required.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for the cause of the 
veteran's death is not reopened and the benefit sought on 
appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


